UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6715


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRANCE L. SMALLS, a/k/a T,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Richard Mark Gergel, District Judge. (9:98-cr-00322-RMG-27)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance L. Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance L. Smalls appeals the district court’s orders denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) and denying Smalls’

postjudgment motions to alter or amend judgement. *          We review a district court’s

decision whether to reduce a sentence under § 3582(c)(2) for abuse of discretion and its

ruling regarding the scope of its legal authority under § 3582(c)(2) de novo. United

States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). Based on our review of the record and

relevant legal authorities, we conclude that the district court did not reversibly err in

determining that Smalls is ineligible for a sentence reduction under Guidelines

Amendments 706, 750, and 782. Accordingly, we affirm for the reasons stated by the

district court. See United States v. Smalls, No. 9:98-cr-00322-RMG-27 (D.S.C. Feb. 6,

2018 & May 14, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




       *
         Although a district court lacks authority to reconsider its ruling on a § 3582(c)(2)
motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), “this
prohibition [is] non-jurisdictional, and thus waived when the government fail[s] to assert
it below,” United States v. May, 855 F.3d 271, 274 (4th Cir.), cert. denied, 138 S. Ct. 252
(2017).

                                             2